Ethridge,, J.,
(dissenting).
I feel impelled to dissent in this case on the following propositions held in the majority opinion, to wit: That under the terms of this contract the court will decree a specific performance for the vendee who failed to comply with the contract; and, second, that the vendees were not required to actually tender the money before bringing their suit. As shown in the majority opinion, the parties made the time of the payment the essence of the contract; one clause reading as follows:
“It is mutually agreed by and between the parties hereto that the time of payment shall be the essence of this contract; and that all the covenants and agreements herein contained shall extend to and be obligatory upon the heirs, executors, administrators, and assigns of the respective parties. ’ ’
There is no statute forbidding contracts of this kind, and it is fundamental that where there is no statute forbidding, or where there is no imfmorality involved in the contract, the parties have a constitutional right to make such contracts as they may desire to make, and the court of equity will not grant relief to a party who is in default in the performance of his part of the contract. This is especially true as to specific performance which partakes of the nature of an extraordinary remedy.
This court in Lewis v. Wood, 4 How. 86, 34 Am. Dec. 110, announced the rule as follows:
“A court of equity will not decree a specific performance of a contract, where the party seeking relief has failed to comply with his part of the agreement, within the time appointed for that purpose, and on. the terms stipulated. ’ ’
Tliis decision was cited with approval by this court in Bird v. McLaurin, 4 Smedes & M. 50. In that case it was said in the first headnote to the case:
*141“Where a party buys land, and gives several notes for the payment of the purchase money, and takes a bond for title, when the last note is paid, he cannot come into a court of equity, and ask for a title, or a rescission of the contract, without having- paid, or offered to pay, the whole of the purchase money. ’ ’
In the case of Tyler v. McCardle, 9 Smedes & M. 230, the' rule is laid down in the first headnote in the f ollowing language:
“Tim|e is of the essence of ai contract when the parties, by fixing upon a time for its performance, have indicated that time was regarded by them as important; or else it must result from the nature and circumstances of the contract. ’ ’
In the third headnote it is said: “A party cannot obtain a decree for specific performance, without he shows a compliance or readiness to comply with his part of the contract. ’ ’
See, also, Hester v. Hooker, 7 Smedes & M. 768; McCorkle v. Brown, 9 Smedes & M. 167.
In Klyce v. Broyles, 37 Miss. 524, it was held:
“A vendor who has executed a bond, to make title upon the payment of the purchase m|oney, cannot maintain against the vendee a bill in equity for a specific performance of the contract, or to procure a sale of the land for the payment of the purchase money, until he hasi put thevendee in default by a tender of a deed and a demand of payment; an offer in the bill to ipake a deed and averment of readiness at all times to make it, wili not do. ’ ’
This principle has been cited with approval in Robinson v. Harbour, 42 Miss. 801, 97 Am. Dec. 501, 2 Am. Rep. 671; Walker v. Brown, 45 Miss. 617; Kimbrough v. Curtis, 50 Miss. 120.
These authorities-, decisions of this court, established conclusively to my mind1 that the majority opinion is erroneous. The vendees- in the present case having- made a *142contract in which, they expressly agreed that time was the essence of the performance of the contract, and having, failed to perform that contract as agreed and having knowledge of the contract, have no standing in equity. It might he different if they had paid or tendered the money subsequent to the time stipulated and before the forfeiture was declared. The vendor certainly had the right to stand upon his contract as written and, as he declared the forfeiture before the money was either paid or tendered, the vendees have no cause of complaint. It might also present a different question if the vendor was seeking relief in equity and seeking the powers of an equity court to enforce a hard contract. Equity might in such case refuse him relief on the theory and principle that it would not enforce a hard contract by the use of a remedy which is somewhat discretionary. I think the authorities cited above established the-other proposition that before the complaint was entitled to invoke the aid • of equity he must have actually tendered the amount due. See especially 37 Miss. 524. It was his duty to not only tender the mloney before bringing the suit, but to bring the money into court with his bill and maintain the tender so that if the defendant decided to accept the money he would be able to do so without delay or resort to other expense.
We have recently held that it was the duty of the party seeking the enforcement of a contract to convey to pay the money at the residence or business office of the other party. Phelps v. Dana, 83 So. 745 (March 8, 1920).